 In theMatterof NATIONALMOTOR BEARINGCOMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, LOCALNo. 76Case No. C-3201-Decided February 18, 1938persuadingemployees to refrain from forming or joining union ; surveillance of union meet-ings-Discrsmination:lock-out of all employees and shat-down of plant for thepurpose of discouraging union activity; refusal to reinstate except on conditionofmembership in company-favored union-UnitAppiopnatc for CollecrweBargaining:production and maintenance and shipping employees-Repsesenta-tives:proof of choice: membership applications inrefusal to negotiate with representatives of majority of employees; recognition,as exclusive bargaining agent, of organization known not to be free choice ofmajority-Reinstatement Ordered-Back Pay:awarded.Mr. A. Norman Somers,andMr. David Sokol,for the Board.Mr. J. Paul St. Sure, Mr. E. H. Moore,andMr. J. Marcus Hardin,of Oakland, Calif., for the respondent.Mr. Richard Gladstein,of San Francisco, Calif., for the U. A. W.Mr. James F. Galliano,of Oakland, Calif., for the I. A. M.Mr. Joseph B. Robison,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn March 4, 1937, International Union, United Automobile Workersof America, Local No. 76,1 herein called the U. A. W., filed a chargeWith the Regional Director for the Twentieth Region (San Francisco,California) alleging that National Motor Bearing Company, Oakland,California, herein called the respondent, had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.An amended charge was filed by the U. A. W. on April 14,1937, and a supplement thereto was filed on May 22, 1937.On May3, 1937, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twentieth Region, duly issued and'The original charge did not name Local No. 76. The name of the Local appeared.how ever,in the amended charge.409 410NATIONAL LABOR RELATIONS BOARDserved a complaint and notice of hearing upon the respondent, theU. A. W. and Auto Mechanics Union, No. 1546, herein called theAuto Mechanics, a local union affiliated with the International Asso-ciation ofMachinists, herein called the I. A. M.The complaintalleged that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1). (3), and (5) and Section 2 (6) and (7), of the Act.On May13, 1937, after procuring an order extending the time for filing ananswer to the complaint, the respondent filed its answer denying eachof the allegations of the complaint or knowledge thereof, and, as anaffirmative defense, alleging that it had entered into a valid closed-shop contract with the I. A. M.Pursuant to the notice of hearing, and a further notice postponingthe date thereof, a hearing was held in Oakland, California, from May24 to July 2, 1937, before Clifford D. O'Brien, the Trial Examinerduly designated by the Board.Prior to the commencement of the hearing, the I. A. M., and Pro-ductionWorkers Local 1518, herein called the Production Workers, alabor organization chartered by the I. A. M., petitioned to intervenein this proceeding.On May 27, 1937, the Trial Examiner ruled thatthe petition to intervene would be allowed in so far as the interest ofthe petitioners appeared, and that the intervention would be treatedas that of a single party.At the hearing, the Board, the respondent,the U. A. W., the I. A. M., and the Production Workers, were repre-sented by counsel.Full opportunity to be heard, to examine andcross-examine witnesses, and to produce evidence bearing upon theissues was afforded all parties.At the commencement of the hearing, counsel for the Board movedto amend the complaint in various particulars, some of which will behereinafter teferred to.The motion was granted with leave to therespondent to file an amended answer.The respondent's amendedanswer was filed on May 25, 1937.At the commencement of the hear-ing and again at the close of the Board's case, counsel for the respond-ent moved to dismiss the complaint.The motions were denied.Therespondent also moved-to disqualify the Trial Examiner, which motionwas also denied.At the close of the Board's case, counsel for theBoard moved to amend the complaint to conform to the proof.Coun-sel for the respondent objected on the ground that the evidence failedto support the amendments to the complaint.The motion was granted.A motion by counsel for the Board to dismiss the complaint withregard to the alleged discriminatory discharge of Benjamin S. Hooverwas also granted.The respondent's answer to the complaint asamended was duly filed on June 29, 1937. Counsel for the respondentalso moved that certain evidence adduced by counsel for the Board be01 DECISIONS AND ORDERS411stricken from the record.The motion was denied.At the close ofthe hearing the parties were granted an opportunity for oral argu-ment, but no such argument was made.Thereafter a brief was submitted by counsel for the respondent.Pursuant to notice a hearing was held before the Board on August 2,1937, inWashington, D. C., for the purpose of oral argument.Therespondent and the intervenors were represented by counsel, and theAmerican Federation of Labor appeared asamicus curiae,by CharltonOgburn, its general counsel.Thereafter, on August 17, 1937, the Trial Examiner duly filed hisIntermediate Report, in which he found that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the Act.He recommended that the respondent ceaseand desist from its unfair labor practices, that it bargain with theU. A. W. as the representative of employees of the respondent, andthat it reinstate certain employees with back pay.He also recom-mended that that part of the complaint which alleged that the respond-ent procured the arrest of two of the U. A. W. organizers be dismissed.Pursuant to an order extending the time within which to file excep-tions to the Intermediate Report, the respondent, the I. A. M., and theProduction Workers each filed exceptions to the Intermediate Report.On September 24, 1937, pursuant to notice, a further hearing was heldbefore the Board in Washington, D. C., for the purpose of oral argu-ment.The respondent, the U. A. W., and the intervenors were repre-sented by counsel.The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the introduction of evidence and findsthat, with one exception, no prejudicial errors were committed.Withthat exception the rulings are hereby affirmed.Several of these rul-ings will be hereinafter referred to.The denial of the respondent'smotion to strike the testimony of Captain Thorwald Brown as to thearrest of Frank Slaby and Miles G. Humphreys is reversed and themotion is granted.The Board has considered the exceptions to theIntermediate Report and finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNational Motor Bearing Company was incorporated in Californiain 1922.It is engaged, at Oakland, California, in the manufactureand distribution of shims and oil seals or retainers.It produces on anaverage of 1,500,000 retainers and 15,000,000 shims per year. Its totalsales from the beginning of 1936 to the end of February 1937, amounted 412NATIONAL LABOR RELATIONS BOARDto $643,569.26 in value, which sum was divided about equally betweenshims and retainers.The respondent's products are used in such machines as automo-biles, farm machinery, washing machines, and lathes.Retainers aremade of steel and either felt or leather or both. Shims are made ofbrass, steel, aluminum, and babbitt.Both are produced in a widevariety of sizes and shapes, corresponding to the many uses to whichthey may be put. The respondent's retainers are sold for the mostpart for use as repair parts; whereas its shims are sold largely tomanufacturers of machinery.The respondent utilizes 11 warehouses located in 10 different States,including New York and Illinois. It has sales offices in Detroit,Michigan, and Chicago, Illinois.The salesmen attached to theseoffices travel throughout the country.The respondent's advertisingis on a nation-wide basis, and it utilizes a trade-mark which is regis-tered for use in interstate commerce. Its plant has a railroad sidingwhich connects with the Western Pacific Railroad. Its competitorsare all located outside of California.The steel used by the respondent is shipped to it for the most partfrom stock kept in California, but some is also shipped direct fromWeirton,West Virginia.Leather, felt, and babbitt are purchased inCalifornia.Aluminum is also purchased from firms located in Cali-fornia, but it originates in the eastern part of the country.All of thebrass used by the respondent is purchased in Connecticut.The respondent sells retainers in every State of the Union, andshims in more than half of them. It has between 600 and 800 cus-tomers, 80 per cent of whom are situated outside of California.Be-tween 75 and 80 per cent of both the. shims and the retainers producedare shipped to customers or to warehouses located outside that State.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, is alabor organization affiliated with the Committee for Industrial Or-ganization.Local No. 76 received its charter from the internationalorganization on October 1, 1935. It admits to membership employeesin the East San Francisco Bay area, including employees of therespondent.InternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor, herein called theA. F. of L. It granted a charter to Production Workers Local 1518on April 12, 1937, the charter to bear the date, March 9, 1937. Thislocaladmits to membership mass-production workers, includingemployees of the respondent. DECISIONS AND ORDERSIII.THE UNFAIR LABOR PRACTICESA. Background of the anfair labor practices4131.Events prior to February 1937The employees in the respondent's tool and die department havealways been members of certain I. A. M. locals which are not in-volved in this proceeding.There has never been any kind of agree-ment between the I. A. M. and the respondent, but the latter haspaid the prevailing union rates and has made it a practice to hire itstool and die men through the I. A. M. In fact, since the skilled tooland die men in the vicinity have quite generally been members ofthe I. A. M., no other course has been open to the respondent.Some time in August 1936 about 17 of the respondent's productionemployees attended a meeting of International Association of Ma-chinists Local 284, herein called Local 284, at the I. A. M. office inOakland.The meeting was called at the instigation of these em-ployees, and all of them at this time signed applications to the I. A. M.About a week after this event, L. A. Johnson, vice president andgeneral manager of the respondent,2 called a meeting in his office ofall of the employees. Johnson testified that the purpose of the meet-ing was to explain to the employees the change which was about tobe made in the system of paying wages; and he also stated thatthe meeting was prompted by the fact that he had heard of themovement toward unionization among the production employees.According to his own description of what he told the employees,he made it clear at the outset that the purpose of the meeting wasto let the employees know the respondent's attitude toward unions,that he felt that the men must be dissatisfied, since they would onlyjoin a union for the purpose of obtaining some benefit.He statedthat the respondent was not opposed to unions, but that it would bewise to be sure that they joined "a good one."He said further thatitwas not necessary to join a union, because his "office door was openat all times" to hear grievances.When he asked whether anyonehad any complaints, "one of the wits in the audience made some smartcrack about money," whereupon Johnson explained, the premiumsystem of wage payments which the respondent was about to installin the factory.There is reliable testimony in the record that Johnson's remarkswere in fact far more colored by a desire to halt the threatened or-ganization of his employees than his own testimony indicates.Atany rate, it is clear that the employees were at this time greatlys A. S. Johnson, president of the respondent, no longer participates actively in themanagement of the corporationL. A. Johnson is at present in control of its policy andactivity.His brother, D. O. Johnson, is the secretary-treasurer and plant manager. 414NATIONAL LABOR RELATIONS BOARDdissatisfied with their wages and that Johnson advised them thatitwould not be necessary for them to join a union because he wasgoing to give them higher wages anyway.In the meantime, however, Local 284 had been instructed by the1.A. M. that it could not admit to membership the production work-ers who had signed applications,since they were not skilled machin-ists; and that it was therefore to return the application fees.Partlybecause of this action of the I. A. M., and partly because of Johnson'spromise of higher wages, Local 284 abandoned its attempt to or-ganize the respondent'sproductionwvorkers.3The premium system which L. A. Johnson had mentioned to theemployees was in fact installed gradually during the months suc-ceeding August 1936, but it had not yet covered the entire plant byFebruary 1937.Despite the fact that the employees did receive onthe average more wages under the premium system than they hadbefore its installation,they were not satisfied with it.They couldnever discover how it operated; so there was no way for them to findout when premiums were due them. In addition they felt that theplan had all of the drawbacks of a piece-work system in that itcaused increased tension and disregard of safety, as well as a spirit ofenmity, rather than one of cooperation, between the men. In gen-eral, the employees came to feel that although they might have re-ceived an increase in wages, this was not the sort of increase theydesired and believedtheywere entitled to.2.The organization of the U. A. W. and the respondent's reactiontheretoA few days before February 21, 1937, at the request of a groupof the respondent's employees, the U. A. W. distributed leaflets infront of the respondent's plant announcing a meeting which was totake place on that date. The meeting was held at the U. A. W. head-quarters in the morning,and was attended by about 15 of the re-spondent's production employees.Those present signed applicationsand received buttons which were subsequently worn at the plant.In addition each applicant made a part payment toward his initia-tion fee.Meetings were held thereafter on February 23 and 25,in the evening.Each was attended by a greater number of em-ployees, and again, almost all of those present, who had not done sobefore, signed applications, received buttons, and made a small pay-ment.These were organizational meetings, not restricted to unionmembers,and no minutes or formal actions were taken.At thethird, discussion was begun on the terms of a contract which wastobe offered to the respondent.No final decisions were made,3 Local 284 has, since July 1937, been suspended from the I. A. M. DECISIONS AND ORDERS415however, and there was no discussion, at this early stage, of thesteps which were to be taken to procure the respondent's agreementto the contiact.A meeting was set for the following Sunday, Feb-ruary 28, but before that took place, the respondent had shut downits plant.The activities of the U. A. W. and its applicants during this periodwere not limited to the holding of meetings.Leaflets were dis-tributed ; the union was discussed ; and applications were securedboth at the plant and at the homes of the employees. In addition,buttons were worn conspicuously by the employees while at work.Clearly, the respondent was not unaware of what was going onamong its employees.A substantial and increasing number ofU. A. W. buttons were worn in the plant. D. O. Johnson, the plantmanager, made it a practice, during the week following the firstmeeting, to walk through the plant and comment on the number ofbuttons being worn. In fact, the respondent was informed of theU. A. W.'s organizational drive as early as its employees.Leafleisinviting employees to the first organization meeting on February 21came into the possession of the respondent and drew an immediateresponse.On February 21, employees at the U. A. W. headquarters,while waiting for the meeting to begin, saw D. O. Johnson drive pastin his car, then return, park his car in front of the union hall, andsit in it with pencil and paper in his hand.They informed FrankSlaby, president of Local No. 76, who went downstairs and spoketo Johnson, requesting him to give up the paper upon which it wasassumed he had been taking down names, and which he had con-cealed upon Slaby's approach.Johnson did not deny that he hadbeen noting the names of his employees, and refused to turn over thepaper, saying that he had a right to do anything he saw fit. Atthe request of Slaby, and upon the latter's assurance that the invita-tion contained in the U. A. W. leaflets was not meant to apply tohim, Johnson left.L. A. Johnson testified that upon hearing of hisbrother's intended visit, he requested him not to go, since such anaction might be "misconstrued"; and that when he heard later thatD. O. Johnson had nevertheless one to the meeting he "criticized"'him for doing so.There can be little doubt that the plant manager's conduct, par-ticularly since the employees were unaware of any action with regardthereto taken by the vice president, could not fail to indicate anattitude of disapproval on the part of the respondent.L. A. John-son contended that since the act of his brother was contrary to theorders of his superior, it cannot be taken as the act of the respond-ent.But even if L. A. Johnson did inform his brother of the possi-blemisconstruction of his conduct, he nevertheless did nothing to 416NATIONAL LABOR RELATIONS BOARDhad on the employees.The fact- remains that the employees knewthat their meeting had been observed by the plant manager, and yetwere never informed that this was only, as the respondent now claims,a regrettable error.During the course of the following week, the attitude of the re-spondent toward the U. A. W. was further manifested to the em-ployees.Numerous witnesses testified that they were advised againstjoining the U. A. W. by foremen, as well as by E. 0. Mosher, thechief engineer.They were told that the U. A. W. was communistic,that it would do, them no good to join it, and they were given tounderstand that it would never be recognized by L. A. Johnson.Atleast one employee was reminded by one of the straw-bosses that theearlier attempt to organize in 1936 had been broken up. L. A.Johnson testified that he never spoke against the U. A. W. and thatwhenever he was asked for advice,, he outlined a "four point pro-gram," indicating that an employee had four alternatives: "join theUnited AutomobileWorkers ; join this A. F. of L. union; don'tjoin any union; or quit your job."As a matter of fact, as notedbelow, there was no union other than the U. A. W. attempting tosecure applications from the production workers until, at the earliest,the day preceding the shut-down.This fact casts doubt on L. A.Johnson's description of his own announced position, and likewisedestroys the respondent's explanation of the conduct of its lowersupervisory officials that they were merely campaigning for their ownorganization.3. Introduction of the I. A. M. to the plantAccording to L. A. Johnson's testimony, the respondent's first con-tact with the I. A. M. came through Fred Metcalfe, secretary of theCaliforniaMetal Trades Association, with whom Johnson had dis-cussed generally the unionization of his plant.Metcalfe arrangeda meeting between Johnson and two representatives of the I. A. M.,Paul C. Huybrecht, Grand Lodge Representative, and Nash, whosestatus in the I. A. M. does not appear in the record. This meetingtook place at Metcalfe's office in San Francisco, on February 23,1937, after a postponement from the 19th. Johnson testified that hetold Nash and Huybrecht that he would not oppose unionization ofhis plant, but that they would not receive any cooperation from him.During the succeeding days, Johnson had several telephone conver-sations with Huybrecht and E. H. Vernon, business representativfof the Auto Mechanics, a local of the I. A. M., which during theweek following the shut-down secured applications from some of therespondent's employees.Although representatives of the I. A. M. were thus in contact withthe management of the respondent throughout the week preceding DECISIONS AND ORDERS417the shut-down, it was not until the Friday of that week, February26, 1937, that any of them attempted to approach the employees. Onthat day, however, Huybrecht and Vernon came to the plant at thebeginning of the 45-minute lunch period, and walked through thegates and up the ramp leading to the loading platform, which isabout 200 feet inside the gates, and visible from the plant office.Word of their prospective visit was passed around the plant thatmorning, in part at least by the foremen. Thirty to thirty-five of theemployees gathered on the platform to hear what the two men hadto say.Vernon and Huybrecht spoke for the I. A. M., but did nottry to sign any of the men up. In fact they did not purport to rep-resent any particular local of the parent body.The employees indi-.cated generallythat theywere satisfiedwith the U. A. W., and itbecame quiteclear that the I. A. M. had made little or no impressionon them.The meeting lasted throughout the lunch period. Some time afterthe first or warning whistle blew for the end of the period, and ata time when most of the employees had already returned to theirposts, D. O. Johnson came out on the ramp and ordered Vernon andHuybrecht to leave.He told them they had no right to enter uponthe respondent's property, and that such conduct was a violation ofcompany rules.The two men then left.The respondent takes the position that it is in no way responsiblefor the opportunity that was afforded the I. A. M. representativesto speak to its employees on its own property, since this was a vio-lation of its rules, and as soon as its management heard of what wasgoing on, it terminated the meeting.The meeting lasted 45 minutes,however, and was not interfered with by Johnson until after it hadalready broken up because of the end of the lunch period. It wasknown generally in the plant, by the foremen and others, that themeeting was going to take place, and the meeting itself was attendedby foremen, by Mosher, the respondent's chief engineer who hiresthe production employees, and by D. V. Daggett, the general super-visor of the second floor. If the conduct of Huybrecht and Vernonwas a violation of company rules, and if the respondent actually in-tended to enforce those rules, Mosher and Daggett would have or-dered the two men off themselves, or at least would have informedone of the Johnsons of their presence.Under the circumstances, thismeeting can only be considered as having been part of the respond-ent's attempt to check the drive of the U. A. W.B. The lock-out of February 27, 1937The decision to shut down the plant was made on the afternoonof Friday, February 26, 1937.The respondent explains this decision 418NATIONAL LABOR RELATIONS BOARDin various ways, but claims that it was prompted by two chief fac-tors; first, the fact that production was dropping alarmingly duringthe last half of the preceding week due to dissension among its em-ployees caused by the presence of two unions in the plant, and, sec-ond, the fact that L. A. Johnson had been informed that a sit-downstrike was imminent.It is clear that organization was discussed extensively by the em-ployees at the plant; and it is likely that some of this discussion tookplace during working hours.Most of it was carried on in the dress-ing rooms.The evidence refutes entirely the claim that there wererepresentatives of two unions presenting rival arguments at this time.Aside from the tool and die men, none of whom ever attempted foinduce any of the production workers to join their union, no em-ployees applied for membership in the I. A. M. prior to March 1,and none were asked to do so. The first contact with the I. A. M.did not occur until noon on February 26, and even then no attemptwas made to sign employees up.Witnesses called by the respondent and the intervenors, testifiedgenerally that there was an atmosphere of tension in the plant, andthat employees were seen congregating in groups and arguing.Morespecifically, it was stated that girls were seen coming out of the dress-ing rooms, agitated and in tears; and that the reason for this wasthat "heat" was being put on them by representatives of the U. A. W.None of the girls upon whom this undue pressure was alleged to havebeen exercised were called on to testify, although they were workingat the plant at the time of the hearing. The witnesses who did tes-tify could only state that U. A. W. applicants had told them theywould lose their jobs if they did not join.In order to prove that production dropped during the three dayspreceding the shut-down, L. A. Johnson testified that in two de-partments, the retainer packing and retainer assembling, the indexfor the average amount of work done per hour dropped from 62 to52, and from 61 to 45 respectively from February 24 to 26, 60 beingconsidered normal for the purposes of the premium system. Johnsontestified that these two departments were the hardest hit.Thesefigures are not convincing.They represent only two of several de-partments in the plant, and admittedly the worst two.Other figuresgiven by Johnson indicate that five-day averages are usually in thevicinity of 55 to 57, which indicates that the figures for the 24thwere above normal.Moreover, a chart submitted by the respondent,to show the effect of the premium system on the wages received byits employees, shows an increase in hourly earnings in all four of thedepartments covered by the chart for the two-week period ending DECISIONS AND ORDERS419February 28, over those for the preceding two-week period.4 FinallyH. K. Pohlman, who measures the work done on individual opera-tions for the purpose of determining the normal rate of productivityfor those operations, made such measurements during the period inquestion, and has never been instructed to disregard the resultingfigures as unreliable.We come then to the other supposed reason for the decision to shutdown the plant. L. A. Johnson testified that prior to the shut-downa former employee, Benjamin S. Hoover, came to see him, requestingthat he be permitted to return to work. Johnson was not clear asto the date of this visit, putting it, at one point in his testimony, onFebruary 23 or 24, and at another, on the 21st or 22nd.According tohis story, Hoover, after being told that he would have to see D. 0.Johnson, said that there was dissatisfaction among the employees;that it was quite likely that there would be a strike because of lowwages; and that the strike would be of the sit-down variety.Hoover 5denied this story.He placed the date of the conversation at Febru-ary 119, and stated that while he did mention the fact that the em-ployees were dissatisfied he did not mention the possibility of anykind of a strike. Johnson stated that he believed Hoover's unsup-ported statement that a strike was imminent because he knew thatsit-down strikes were prevalent at this time and because he hadnoticed the unrest in the plant.Moreover he was later told by hisattorney that the U. A. W. was led by radicals.The conversationwith Hoover could not have taken place later than the beginning ofthe week preceding the shut-down, at which time organization bythe U. A. W. had just begun. There is uncontradicted evidence thatthe question of a strike was never mentioned at any of the U. A. W.meetings during that week and witnesses called by the respondentand the intervenors testified that no one had had any intimation ofan impending strike before Johnson told them of it on February 26.Johnson's story is therefore difficult to believe.By the early afternoon of February 26, 1937, L. A. Johnson haddecided to shut down the plant.He had consulted his attorney, whoagreed with him that that action should be taken.The decisionmay not have been adopted by the executives until later that after-4Respondent'sExhibitNo 8 shows "the percentage increasein hourlyearnings for departments onmeasuredwork"as followsPeriod EndingRetainerPunchRetainerRetainerLeatherandPressAssemblyPackingSpring2-15-37--------------------------------------------------------21 09 010 015 72-28-37-----------------------------------------------------23 011 510 719 35Hoover's testimony is to some extent impeached by reason of his admission while on the stand that hehas been epnvicted of a felony 420NATIONAL LABOR RELATIONS BOARDnoon, at a meeting called by Johnson, but Johnson himself had de-termined his course of action and had proceeded to make prepara-tions.He had hired four to six guards from a private detectiveagency,Watkins Detective Service, and had communicated with theChief of Police of Oakland.The latter had promised to provideprotection.The executives of the plant met at five o'clock.The testimony ofthe witnesses called by the respondent and the intervenors is to theeffect that those present were greatly surprised at Johnson's decisionand at his statement that a sit-down strike was threatened, but thatthey agreed that production had been falling off, and that the atmos-phere of the plant had become highly charged.By six o'clock, theshut-down had been agreed upon.IAll of the employees, during the afternoon on Friday, were in-structed, however, to appear the following day, prepared to workeight hours.It is the practice at the respondent's plant to informthe employees on Friday whether they are to work on Saturday, andif they are are, whether for four or eight hours.No warning what-ever was given of the impending shut-down, despite the fact thatJohnson, who was responsible for decisions of this nature, had madehis decision early in the afternoon.Not even the employees whoworked late that night, two of whom were still in the plant whenthe first policemen arrived at about ten in the evening, were notifiedthat there was no need for them to appear the next day.('However,the watchman-janitor who arrived before midnight for his nightshift was met at the gate by the policemen and refused admission tothe plant.It is somewhat difficult to piece together a consistent story from thehighly contradictory testimony of Captain Brown of the OaklandPolice force.It appears, however, that at about seven o'clock in theevening of Friday, the 26th, he received, while at home, a telephonecall from headquarters that the respondent's plant would be closedthe following day, and that there might be trouble.Either at thattime, or at the time he appeared at the plant the following morning,he claims he was told that the reason for the shut-down was themaking of certain minor repairs, a story which is unsupported byany other evidence in the record, and is wholly incredible; but whichBrown adhered to firmly throughout his testimony.He arrangedfor a police guard, which appeared at the plant late that night.On Saturday, February 27, the employees started to arrive at6: 30 a. m. They were met at the gate by the plant manager, D. O.Johnson, supported by private guards and the policemen. Johnsonhad a list of employees who were to be admitted, and all others were0 The employees were later paid for four hours on February 27. DECISIONS AND ORDERS421excluded.They were told simply that there was to be no work forthem that day and most were told that they would be notified whento return to work.No further explanation was given.The execu-tives, foremen, and clerical workers were admitted to the plant aswell as one or two other employees who were on Johnson's list.When Captain Brown arrived at the plant, he found the employeesin an angry mood.He was booed, and there were shouts of "Wewant to go to work." There was what he considered a semi-riotousdisturbance; so he sent for more policemen.The crowd was forced,by the policemen, to stay a block away from the plant, except forcertain of the employees who were known not to have been favor-able to the U. A. W. Brown announced that if the rest did notstand back the police would use clubs on men and women alike.It is clear that throughout the day, Brown and those under himwere acting entirely under the orders of the Johnsons.Brown atno time attempted to exercise any independent judgment as to thebestmeans to maintain peace and order.He did not attempt toinduce the Johnsons to mitigate the effect on the employees of theirsudden action.Instead, he and his men violently repulsed theemployees at the plant gate and admitted only those whom D. 0.Johnson instructed them to admit.Those instructions were alreadyin effect before midnight when Robert Schmidt, the janitor-watchmanreported for duty.?Brown's subjection to the respondent's orders is further evidencedby his conduct with regard to the attempt oil the part of the U. A. W.to see L. A. Johnson. Frank Slaby, president of U. A. W. Local No.76, arrived at the plant at about 8': 30 in the morning, after receivinga message from some of the employees informing him of the shut-down.He immediately selected a committee of employees and soughtto gain entrance to the plant to see L. A. Johnson. The policesergeant at the gate refused to admit the committee but agreed toescort Slaby inside to find,out whether Johnson would see him.Theevidence is conflicting 'a's 'to whether Johnson was then informed ofSlaby's presence.At any rate, while Slaby and the sergeant werewaiting, Captain Brown entered and immediately ordered that Slabybe taken out of the plant.Brown testified that he took this actionpursuant to Johnson's order that no one be admitted to the plant.Thereafter, if not before, Johnson was informed of Slaby's visit, byhis secretary and by Captain Brown.Although it may be that John-son did not learn of Slaby's presence until after the latter had beenremoved, it is significant that he never made any attempt to haveSlaby recalled.If Brown's conduct was not, in fact, one of theintended results of Johnson's order to keep everyone but a designated' Schmidt, after being asked whether that was his name by the waiting policeman,was told that the plant was closed and he would he told when to ieturn to work. 422NATIONAL LABOR RELATIONS BOARDgroup out of the plant, the error could easily have been remedied.No attempt in that direction was made. That Johnson knew thatSlaby had tried to see him appears from his own testimony thatBrown mentioned Slaby's name to him. It is incredible that Brownwould make no connection between Slaby's presence and the dis-turbance outside of the plant gates, or that the sergeant would notinform him of the purpose of the visit. The same considerationsmust apply to Johnson's pretended ignorance of the purpose ofSlaby's visit, particularly in view of his testimony that he did nottry to see Slaby because the latter had already left the plant.Slaby, upon being removed from the plant, informed the em-ployees of his failure to see Johnson and suggested that they come to ameeting of the U. A. W. that afternoon. The crowd thereuponbegan to disperse.Meanwhile an event was taking place within theplant which removes all doubt as to the purpose of the shut-down.The foremen, with one exception, were among those admitted to theplant at the time of the shut-down.The exception was HollisNichols, foreman of the retainer assembly line, who was one of thefirst group to sign applications to the U. A. W.When he,got to theplant gate he was met by D. 0. Johnson, who told him that there wasno work for him that day. L. A. Johnson could only explain thefailure to include Nichols among those admitted to the plant on thetheory that "he was overlooked in the excitement."He insisted hehad no intention of excluding Nichols. It is clear, however, that ofall those who were admitted to the plant none preferred the U. A. W.'to the I. A. M.While L. A. Johnson testified that lie knew at thetime that Victor Bettinardi, who was among those admitted, intendedto join the U. A. W. as he in fact did, two days later, Bettinardinunself,who is now working at the respondent's plant, testified thathe was not approached as to joining the U. A.,W. until the followingMonday.The foremen who had been admitted to the plant w=ere-called intoL. A. Johnson's office.sJohnson testified that he told the assembledforemen the purpose of the shut-down, which was to prevent a sit-down strike, and generally to clarify the entire situation: and that heasked the foremen's cooperation in getting the plant reopened.Hetold them to visit the employees as quickly as possible, and gave themseparate cards which had been prepared for each of the employees.The foremen were to divide these cards up among themselves, andto note on them the responses of the employees to the foremen'svisits.$ It should be noted that all of the evidence as to this meeting, and also as to the meet-ing of executives held on the previous afternoon,appears in testimony given by witnesseswho appealed and testified for the respondent or the intervenors DECISIONS AND ORDERS423Johnson's testimony alternates between two theories as to just whatthe foremen were to do on their visits to the employees. The theoryrelied on in the respondent's exceptions to the Intermediate Re-port is that the foremen were to find out from each employee whichunion he favored, so that the respondent could know which unionto deal with.The reports of the foremen were to be tabulated at theplant, and the respondent was to at accordingly.That such amethod of determining the union preference of a group of employees,could not seriously be considered trustworthy is too obvious to re-quire extensive demonstration.The persons who were to make thereports were all known to be favorable to the I. A. M. They wereall persons in a position superior to the employees whose sympathiesthey were to ascertain.This theory of the respondent is furtherrefuted by the implausibility of the evidence offered to show howthis alleged polling of the employees was relied on as proof that theI.A. M. represented a majority of the employees.This aspect ofthe case is discussed below.'Johnson also testified that the foremen were "to contact all theemployees that they wanted to come back first," in order to find outwhether they would return to work. The foremen were to decidewhich employees should be asked to commence operations, since theplant would have to reopen gradually.What the testimony of sev-eral of those who were present in fact indicates is that the foremenwere to visit those of the employees whom "they believed could betalked to" and to induce them to return to work on the respondent'sterms.Johnson stated that he told the foremen that they were not to favorany union, and that his own position was the neutral one containedin his four-point program.This testimony is contradicted by atleast one witness, who recalled that "Mr. Johnson stated that if anyunion, he preferred the American Federation of Labor." In furtherpursuance of his alleged policy of neutrality, Johnson gave to theforemen, to use as they saw best, photostatic copies of the affidavitof registration for the Communist Party primary election, of MilesHumphreys, one of the U. A. W. organizers. The respondent makesno attempt to deny this but maintains, instead, that "It is incon-ceivable that any act of the management in presenting to its em-ployees accurate, truthful inforination concerning a labor organiza-tion could be held to be an unfair labor practice.10However, theBoard cannot be blind to the fact that in a critical situation suchas existed at the time of the shut-down, at a time when the re-spondent claims to have been maintaining a rigid neutrality, the act°see Section III C 3i° Respondent'sExceptions to IntermediateReport, p 4380335-88-28 424NATIONAL LABOR RELATIONS BOARDof the respondent in giving to its emissaries a weapon which couldbe used as an argument against the union which those emissarieswere known to oppose, could only be construed by its employeesas a clear indication of which union the respondent favored.Theeffect which the visits had upon the employees can best be seen inthe testimony of Ervin Felix, foreman of the shims press depart-ment, regarding his report on Elmer Scheidt.Q. And did you call on Elmer Scheidt?A. Yes I called on him.Q.What report did you make as to his union preference?A. He was willing to do anythiiV I wanted him to do.Q. He was willing to go along with you?A.Willing to stick along with me. I was his boss.The respondent shut down its plant on February 27, 1937, for thepurpose of discouraging its employees from joining the U. A. W.,and for the further purpose of subsequently inducing them to jointhe I. A. M. The facts described above leave room for no otherconclusion.The respondent's contention that the shut-down was re-,quired in order to clarify a situation which was causing a decreasein efficiency and production is not supported by the facts, and isentirely incredible.No attempt was ever made to curb conversation,orunion activity in the plant.No notice was ever given to theemployees that efficiency had dropped and must be restored.Therespondent took no steps whatever until it took the extreme one ofshutting down its plant altogether.While the respondent's conten-tion derives some support from the testimony of one witness thathe was warned that a sit-down strike was threatened, it cannot standin the light of the evidence of the use to which the shut-down wasimmediately put.The activities of the foremen, which were arrangedand started on the morning of the shut-down, were a part of thegeneral plan of which the shut-down was the chief item. It is nottrue that at the time of the shut-down there were two unions contend-ing for the allegiance of the respondent's production workers. It isnot true that following the shut-down, the respondent made a bonafide attempt to discover which union its employees favored. Insteadit is clear that the respondent was opposed to the organization of its'employees by the U. A. W., and that the complete failure on Friday,the 26th, of the I. A. M. representatives to make any headway amongthe employees was the final straw in bringing about the respondent's,decision to take extreme measures to force its employees into the-union of its own choice.That the respondent knew that its action-could not be taken by its employees as that of an impartial employerattempting to end a conflict between two unions, but rather as that ofan enemy attempting to destroy the only union that did exist among DECISIONS AND ORDERS425its employees, is shown by the fact that everyone connected with therespondent, as well as the police, recognized clearly that the shut-down would cause extreme resentment on the part of the employeesand might even result in violence. The shut-down was a lock-out, andas such was an unfair labor practice within the meaning of the Act.We find that the respondent, by shutting down its plant on Febru-ary 27, 1937, and locking out its employees, discriminated against itsemployees with respect to hire and tenure of employment for thepurpose of discouraging membership in the U. A. W., and that bysuch act the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. The refusal to bargain collectively1.The appropriate unitThe complaint as amended alleges that the respondent's employeesin the receiving, production, and shipping departments, exclusive ofsupervisory, clerical, and tool and die workers, constitute a unitappropriate for the purposes of collective bargaining.The respondentand the I. A. M. claim that the tool and die men should be includedin the appropriate unit, and also question the exclusion of certain ofthe employees claimed by the Board to be supervisory.The respondent employs ten foremen, each of whom is in chargeof one of the operations of the plant, such as retainer assembly, shimpacking, and shipping.All but two of them are men. They are re-ferred to as "foremen," "straw-bosses," and also, as to some of them,"die-setters."They spend 80 to 95 per cent of their time in manualwork, and they have no power to hire or discharge. The respondentcontends that they are merely older employees who are given the titleof "foremen" out of courtesy.The evidence indicates, however, thattheir work is quite different from that of the other employees.Aseach job is started, the foreman sets up the machine, makes the variousadjustments necessary for its proper operation on the particular jobbeing done, runs off a few pieces to see that the machine is runningproperly, and then turns it over to one of the men in his department.Each foreman is responsible for the proper operation of his depart-ment.His bonus under the premium system depends on the produc-tivity of the men under him.He supervises all of the jobs, and givesorders.He has to know how to help his men in case of difficulty, andmust be able to fill in on any job. Although he has no power tohire or discharge, he can and often does make recommendations as toraises.The foremen are referred to by the employees who testifiedboth for the Board and for the respondent as "my boss" and "my 426NATIONAL LABOR RELATIONS BOARDsuperior."Witnesses also spoke of the various divisions of the plantas "Drew's department" and the like.If there were any doubt as to the inclusion of the straw-bosses inthe appropriate unit, the use to which they were put by the respond-ent at time of the lock-out would set it at rest. It was these employeeswho were selected by the respondent to visit the employees who hadbeen locked out, to inform them of the respondent's position.Evenif the respondent's description of these visits were accepted, it wouldappear that the foremen were given authority to determine which ofthe employees were to return to work first. The actual status of these,men is seen most clearly, however, in the testimony of Drew, quotedabove, that Elmer Scheidt, one of the men in his department, toldhim that he was "willing to stick along with . . . his boss."Theforemen or straw-bosses will be excluded from the unit found by theBoard to be appropriate.The tool and die men at the respondent's plant have always beenorganized in the I. A. M. The respondent has paid union wages andhired its men through the union, although it has never entered into acontract with it.The tool and die workers, unlike the other men inthe plant, are highly skilled.They produce the dies which must bemade separately for each operation, and they build certain of themachines which cannot be bought outside the plant.They are alsoresponsible for keeping the machinery of the plant in working order.Although their work is essential to the production of the respondent'swares, they never handle the shims and retainers that are produced.Moreover, although the employees in the balance of the plant are oftenshifted from one department to another, there is no such shifting withregard to the tool and die department.While they are located on thesecond floor of the plant, they are not under the supervision of thegeneral superintendent for that floor. It is significant that the wit-nesses at the hearing showed, by their use of the term "productionworkers" in a manner which excluded the tool and die men, that theyconsidered the latter as a separate group.The contract which the U. A. W. sent to the management on Febru-ary 28, included the tool and die workers among those for whom rateswere to be established.The extent to which this fact justified therespondent in treating the appropriate unit as including the tool anddie men will be discussed below.11At the present time the U. A. W.does not desire to represent them.Moreover, the contract between theI.A. M. and the respondent, which was entered into on April 19, ex-cluded the tool and die workers, as L. A. Johnson testified, by limitingits application to those "engaged in the actual production of parts."This exclusion was made pursuant to an oral agreement made betweenI11 See Section III C 3 DECISIONS AND ORDERS427the parties on March 2. Thus the respondent and the I. A. M. havealso recognized that the tool and die men should be treated separately.The employees in the tool and die department will be excluded fromthe unit found by the Board to be appropriate.The respondent's clerical workers will also be excluded from the ap-propriate unit for the production workers in accordance with numer-ous decisions of the Board.Two of the respondent's employees arelisted on its pay roll as "General Factory-Clerk."The evidence in-dicates that they perform clerical tasks, connected with the supervisionof the work, and they will therefore be excluded from the appro-priate unit.One employee, Alec L. Muir, is listed as "ProductionDept.-Clerk."Although his work was, in February 1937, clerical innature, it appears that he was formerly a production worker and hadbeen removed from this work only temporarily because of an injuryto his finger, which injury had not healed at the time of the events inquestion.He will be included in the appropriate unit.We find that the production, maintenance, and shipping employeesof the respondent, exclusive of supervisory employees, foremen, reg-ular clerical employees, and employees in the tool and die depart-ment, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to the employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.2.Representation by the U. A. W. of the majorityin the appropriate unitThe respondent submitted its pay roll for February 25, 1937.12It shows that there were on that date 96 employees in the. unit foundappropriate by the Board.There were in addition, 16 employeesin the tool and die department, as well as a supervisor of that de-partment, and ten straw-bosses.Of the 96 employees, 56 had signedapplications for membership in the U. A. W. by the morning ofFebruary 27.1?In addition, one employee, Joseph Paul Kreig, hadtaken a U. A. W. button and stated his desire to have the U. A. W.bargain for him. Since he was a member of an I. A. M. local, hedid not apply for membership in the U. A. W. but told Slaby thathe would arrange for his transfer to that union.Two more em-ployees signed applications on February 27; two more on February28; four on March 1; and four have signed since March 1.Only one of the employees who signed U. A. W. application cardswas ever formally initiated as a member of that union. It appears12Board's Exhibit No15L.A. Johnson testified that there were no changes amongthe employees between February 25 and the shut-down.1SBoard's Exhibit No 21 (a) to (k) are the applications to membership in the U A W.referred to here and below. 428NATION A.L LABOR RELATIONS BOARDthat the U. A. W. requires payment of a $7.50 initiation fee beforean applicant can become a member, but that it will act as the col-lective bargaining agent of applicants who have not completedpayment of this fee.Ordinarily applicants have 30 days withinwhich to pay the full amount, but the period may be extended forsufficient reason. In this case, the occurrence of the lock-out, withthe resulting cessation of wages was considered adequate reason forfailure to pay the fee within the specified time, and after February27, the U. A. W. officials did not attempt to procure further payments.The respondent and the I. A. M. attempted in several ways to castdoubt on whether the U. A. W. was ever freely designated by theapplicants as their bargaining agent. It was claimed, first, that thefact that none of the applicants were ever formally initiated asmembers, and the fact that the U. A. W. was never authorized bya formal resolution passed at a meeting, to bargain for its applicants,precludes any claim that it had been designated as bargaining agent.It is necessary to state only that, as the Board has held, a union maybargain for employees who are not even eligible to membership, pro-vided that such employees have sufficiently indicated a desire thatsuch bargaining take place; and that the signing of an applicationcard in a union can have no important significance other than theexpression of a desire that the union achieve the purposes of all labororganizations by bargaining with the employer.Next it was contended that the respondent's employees were misledinto applying for membership in the U. A. W. by the failure of theofficers of that union to disclose its true relationship with the Ameri-can Federation of Labor. It appears that the U. A. W. charter wasdisplayed to those who came to meetings and that that charter con-tained a statement that the U. A. W. was an affiliate of the A. F. of L.However, numerous witnesses testified that at each of the organiza-tionalmeetings of the U. A. W., its status was made clear by thespeakers, who stated that it was suspended from the A. F. of L. andaffiliatedwith the Committee for Industrial Organization.Finally, the designation of the U. A. W. as the bargaining agent ofthe employees was attacked on the ground that it was procured byintimidation and threats of violence.The record does not sustainthis contention.14With the exception of one witness, none of thosewho testified could recall any actual acts of coercion.While it isclaimed that some of the girls were seen in tears at the plant, themost extreme act which was charged to persons connected with theU. A. W. was that, as mentioned above, they told employees that ifthey did not join, they would lose their jobs. Such a threat couldnot have been given serious weight by the employees since it could14The exclusion of all evidence of intimidationby the U. A W.subsequenttoMarch 1is discussed below, Section VI. DECISIONS AND ORDERS429only be enforced with the cooperation of the employer. 'One witnesscalled by the intervenors testified to an incident which occurred atone of the U. A. W. meetings in which a man who put his head inthrough the door was chased away by several of those present withshouts of "get that fellow."The witness stated that this incident,and the general attitude of the U. A. W. supporters, caused him tojoin the U. A. W. to "preserve his health."His testimony was highlycontradictory and was denied by several other witnesses. It wassubstantiated by none.We find that on February 27 and on March 1, 1937, the U. A. W.had been freely designated as the bargaining agent of a majority ofthe employees in a unit appropriate for the purposes of collectivebargaining.3.The refusal to bargainThe attempt on the part of Slaby to seeL. A. Johnson on the dayof the lock-out has already been described.15His expulsion from the,plant by Captain Brown, who was acting pursuant to the respondent'sorders, and the respondent's failure to have him summoned back tothe plant, although itwas at the sametime conferring with repre-sentativesof the I. A. M., are indicative of the respondent's attitudetoward possible negotiations with the U. A. W.At a regular meeting of the U. A. W. Local 76 on the afternoon ofthe lock-out, a meeting of the respondent's employees was set for thefollowing day.At this meeting, on Sunday, February 28, the em-ployees discussed the proposed contract, consideration of which hadstarted on the previous Thursday, and its final terms were agreed on.Each section was voted on separately by the employees affected, andthe decisions were noted by Slaby. It was agreed that the contractas finally adopted should be typed out at onceand sent to the respond-ent.This was done.The contract as submitted to the respondent 18 contained a provision,that the U. A. W. be recognized as the sole bargaining agent of theemployees, and the respondent considered the contractas a demandfor such recognition.L. A. Johnson testified at length thatthe solereason for disregarding the U. A. W. was that he was convinced thatitdid not represent a majority of the employees in an appropriatebargaining unit, and that the I. A. M. did. Johnson was informed ofthe receipt of the contract by telephone on Monday morning, March 1,while at the office of his attorney.He did not at any time communi-cate with the U. A. W. or in any manner afford them an opportunityto substantiate their claims- as sole bargaining agency of the employees.In Supra, Section III-B16Boards Exhibit No 17a. 430NATIONAL LABOR RELATIONS BOARDInstead, on the afternoon of March 1, he signed a contract with theI. A. M.The circumstances surrounding the concluding of the I. A. M. con-tract are of great significance.The early activities of the I. A. M. andits connection with the respondent have already been described.On theafternoonof March 1, L. A. Johnson met with Vernon and Huybrecht.They presented to him a letter signed by anofficialof the I. A. M.17which stated that a majority of the employees had becomeaffiliatedwith the I. A. M., and requested a conference. Johnson thereuponentered into a contract with the I. A. M.18 which provided simply thatthe respondent was to reopen its plant, that the I. A. M. memberswere to return to work, and that the pendingnegotiations were tocontinue, the results thereof to be retroactive to the time of resump-tion of full operations.On the following day, Vernon and Huybrechtdelivered to Johnson a letter in which they agreed that a separatelocal was to be set up for mass-production workers.This local was infact later chartered and is one of the intervenors in 'this case.OnApril 19, a final contract was entered into between the respondent andthe I. A. M.,19 which will be further discussed below.The respondentmaintainsthat its conduct in signing a contract with the I. A. M. whilerefusing to do so orevento confer with the U. A. W. was justified bythe fact that the formerunion representeda majority of the employ-ees, whereasthe latter did not.Its reasonsfor arriving at this con-clusion do not bear closescrutiny.The figures given above show clearly that on March 1 the U. A. W.represented a majority of the employees in the unit found appropri-ate by theBoard.The respondent was aware of the fact that a sub-stantialnumber of its employees had joined the U. A. W., sinceU. A. W. buttons had been worn extensively throughout the plant,and D. O. Johnson had taken careful note of this fact. The respond-,ent contends that on the basis of the reports made by the foremen,which have already been described and which will be further dis--cussed below, it determined that the U. A. W. could not have amajority in the unit which it appeared to consider appropriate. Itmaintains that the U. A. W. contract which it received on the morn-ing of March 1 made no restrictions on the number of employeeswhich it was to cover and in fact included a provision expresslycovering tool and die workers.To sustain this contentionone mustbelieve that the respondent had reliably ascertained the number ofemployees'who desired the U. A. W. to represent them, that the entireU. A. W. contract, consisting of three typewritten pages, was read, in17Respondent's Exhibit No 31sBoard's Exhibit No. 50-A."Board'sExhibit No. 50-B. DECISIONS AND ORDERS431all its details, to L. A. Johnson over the phone, and that Johnson wasable to analyze the terms of the contract sufficiently to arrive at adecision as to the bargaining unit which it described.However, it isnot necessary for us to decide whether the respondent could precludeall negotiations with the U. A. W. as to the appropriate bargainingunit and other matters by signing a contract with another union,or whether it. could refuse to permit any efforts to establish theU. A. W.'s majority claims.Even if both of the groups in question,the tool and die workers and the straw-bosses, were included in theunit, the U. A. W. on March 1, had secured applications from 67 ofthe 122 employees in the unit as thus defined.20The record gives no support to the respondent's claim that theI.A. M. represented a majority of its employees on March 1.L. A.Johnson testified that lie was never shown a list of I. A. M. mem-bers, but that he relied solely on the claim of the I. A. M. representa-tives of a majority and on the reports made by the foremen. Theutter unreliability of those reports, if any were in fact made, hasalready been pointed out.Moreover, the evidence indicates that thereports could not have been made. In addition to the highly con-tradictory nature of the testimony by the foremen themselves as to,whether. they, were supposed to ascertain the union preferences.of the,employees,21 there is the fact that Johnson was not at the plant at allon Sunday or Monday morning, and hence he could not as he claimedhave been present to receive the detailed reports, and have tabulatedthem on little slips of paper.Finally, according to the descriptionof the supposed reports, made by those of the foremen who testifiedin detail, most of the employees visited were not at home, or weredoubtful as to which union they favored.The very earliest day on which there is any evidence that theI.A.M. procured any applications from among the respondent'semployees was March 1.As noted above, there was no organizationat all by the I. A. Al. prior to the shut-down.Those of the witnesseswho did join the I. A. Al. testified that they did so on March 1 at theearliest.Thus Ervin Felix, foreman of the shim press department,testified that he was one of the first ones to join, in fact that he was"practically one of the instigators of it" and that "it was March the20Two ofthe foremenapplied for membershipin the U A. W.In considering thelarger unit,they shouldbe added tothe 65non-supervisory employees who had madeapplicationby March 1.21 The testimony of Thomas Drew,foreman of the leather department,was particularlyinterestingIle testifiedon direct examinationthat Johnson's only instructions were to,go out and get the men they needed to start the plant operatingHe denied that Johnsongave orders to discover the union sympathies of the menWhen Johnson's testimony to.the effectthat hehad given such orders was read to hint,lie changed his testimony anddescribed at length how lie had visited certain employeesand reportedon their unionsympathies to Johnson at the plant on Sunday.Johnson,recalled to the stand,testifiedthat Drew musthave been mistaken,since lie was not at the plant on Sunday 432NATIONAL LABOR RELATIONS BOARD3rd that I made out my application, or March 1st-I just don't recallthe date."The respondent thus signed a contract with a union which did notrepresent, and which it could not have thought represented, morethan a handful of its employees, if any, and at the same time turnedits back on a union which represented a majority of its employees ina unit appropriate for the purposes of collective bargaining, as well asa majority of the employees in any unit which the respondent couldhave considered appropriate.We do not find that the respondent,in the absence of more proof of the U. A. W. majority than was heregiven, could not have asked for that proof before entering intonegotiations.But we do find that by hastily entering into a contractwith the I. A. M. which it at all times treated as a closed-shop contract,it announced its firm intention to have nothing to do with the U. A. W.and precluded all further attempts on the part of that union to securethe recognition to which it was entitled.Such conduct constituteda refusal to bargain with the duly designated representative of itsemployees in an appropriate unit, and was an unfair labor practicewithin the meaning of the Act.D. The discriminatory refusals to reinstate1.The reopening of the plantThe U. A. W. at its meeting on February 28, in addition to formu-lating its proposed contract, elected a negotiating committee and apicket captain.No detailed arrangements for picketing were madeat this time, but the employees agreed that they were to go to theplant the following day prepared to work, and if they were not per-mitted to do so, they were to begin picketing. Picketing was infact commenced on March 1 and continued until the commencement,of the hearing in this case.A soup kitchen was opened, and sched-ules for picketing were established. It was agreed by the U. A. W.members that picketing was to continue until the respondent recog-nized and bargained with the U. A. W.In the meantime the foremen continued their calls upon the em-ployees. . It cannot be contended that they were still endeavoringto discover union preferences. Instead, they talked unfavorablyabout the U. A. W., said that it was communistic, that it was thewrong union to join, that it would never be recognized by the re-spondent, and that those who did not give it up would lose theirjobs.They also asked the employees to join the new I. A. M. localthat was to be formed and invited several of them to a meeting thatwas to take place, saying that the plant would reopen as soon as theI.A. M. had signed up a sufficient number of the men. As one of DECISIONS AND ORDERS433the foremen put it, "We just went to see them to see if we couldmake them come over to our side so they could go to work."The Auto Mechanics, an I. A. M. local for garage employees,started procuring applications from employees of the respondentearly in the week following the lock-out, with the intention of eventu-ally having them transferred to a new local for production workers.This local, the Production Workers, which intervened in this proceed-ing, was chartered by the I. A. M. on April 12, the charter to bearthe date, March 9, 1937.A meeting was held under the auspices ofthe Auto Mechanics on March 3 or 4 which was attended by about30 employees including the foremen, and also by D. O. Johnson.Some, but not all, of the U. A. W. members were invited to thismeeting.Rose Fereira and Erma JacobsQta were invited and cameto the meeting with Garnett Rose and Ruby Elling, who had notbeen invited and who had been particularly enthusiastic in supportof the U. A. W. prior to the lock-out.All four were met at thedoor by one of the foremen, who pointed out Rose and Elling toVernon of the Auto Mechanics and told him these two were to beexcluded unless they joined the I. A. M. at once.When the twogirls refused to join, they were told they could not enter, althoughthis purported to be an open meeting. Thereupon all four left.About ten days later another meeting was held of the group that wasto form the Production Workers.Officerswere elected, three ofwhom were straw-bosses.During the latter part of the week following the lock-out, therespondent decided to reopen its plant on March 8. L. A. Johnsonso informed the foremen, and certain of the employees were re-quested by telephone, telegraph, mail, and personal visits to returnto work.Among those so requested were several of the U. A. W.pplicants.22On March 8, a large number of employees returnedI o work with a police escort.During the succeeding weeks, more em-ployees returned, but the plant did not commence actual operationsuntilMarch 15.Two weeks later the respondent began to hire newemployees to take the place of those who had not returned.Although the March 1 contract between the respondent and theI.A. M. was little more than a declaration of an intention to bargain,the employees who returned to work were informed that the respond-ent was operating under a closed-shop agreement with the I. A. M.All of the employees understood quite clearly that returning towork meant joining that organization.As late as May 18, both therespondent and the intervenors stated in sworn affidavits filed inconnection with an action in the United States District Court, thatthe respondent was at this time operating under a closed-shop contract22 The effect of these requests on the discriminatory discharges is discussed below. 434NATIONAL LABOR RELATIONS BOARDwith the I. A. M.23 Thus both parties treated the March'1 contractas providing for a closed shop.On April 19, the respondent entered into a contract with theProduction Workers providing for a closed shop, and wages, hours,and other conditions of employment.24The contract is to run forone year and is to be renewed thereafter from year to year unlessterminated by either party by notice at least 30 days prior to theannual expiration date.The contract contains a provision makingit "contingent upon the employees and the union continuing theiror its affiliation with the International Association of Machinistsof the American Federation of Labor."As mentioned above, the picket lines established by the U. A. W.continued up to the time of the hearing in this case.We find thatthe labor dispute which began with the lock-out on February 27,1937, has continued since that date, and is a current labor dispute.The complaint as amended alleged that the respondent procured theunwarranted arrest of the president and the organizer of the U. A.W. The Board finds that the record does not sustain the charge thatthe arrest of these two men, which took place on March 6, wasinspired by the respondent.2.The refusals to reinstate,The complaint in this proceeding, as amended; alleges the dis-criminatory discharge of 56 employees, and the discriminatoryrefusal to reinstate all but ten of them.As to the ten it allegesan offer to reinstate only on condition that they withdraw from theU. A. W. and join another union not of their own choosing.The lock-out of February 27, 1937, was a mass discharge, aimed atthose of the employees who were favorably inclined toward theU. A. W. Although employees who had not expressed such an in-clination were also excluded from the plant, the lock-out had as itspurpose the discouraging of membership in the U. A. W., and itclearly would not have occurred if that union had not appeared uponthe scene and demonstrated that it was making great headway amongthe employees.We have held that in such a case the employer isguilty of an unfair labor practice within the meaning of Section8 (3) of the Act.2521Board's Exhibits 41 and 42 are the papers in a proceeding in the District Court ofthe United States in and for the Northern District of California, brought by the re-spondent to enjoin the Boaid's procedure under the complaintThe Production Workersintervened in that proceeding and joined in the request for an injunction.The injunctionwas denied by Judge Louderback on May 24, the day the hearing on the Board's complaintbeganThe affidavitof L. A.Johnson for the complainant,and the petition in interven-tion, verified by Muir, president of the Production Workers, both alleged the existence ofa closed-shop contract during the period in questionasBoard's Exhibit 50-B26Matter of Ford A.Smith et al.andNational Furniture TVorke,s,LocalNo 3,1 N L. R. B 950. DECISIONS AND ORDERS435The evidence shows that certain of the employees were requested bythe respondent to return to work after the lock-out.These requeststook various forms. including letters, telegrams, telephone calls, andpersonal visits by foremen and executives.Some of the letters andtelegrams were put in evidence.They contain a simple request toreturn,with no conditions expressly attached.It is the position.of the respondent that these communications contain its official posi-tion and cannot be considered as having any conditions attached tothem.This position cannot be sustained. It has already been shownthat the respondent considered after March 1 that it had a closed-shop contract with the I. A. M. which required any returning em-ployee to join that union and abandon the U. A. W. In additionthe respondent's emissariesmade clear to the employees that areturn to work meant a transfer of allegiance from one union to theother.The employees were forced to assume that they could onlyreturn under these unlawful conditions. It is conceded that manyof the U. A. W. supporters were never recalled, and that those whowere, were called a f'ew at a time.The inference which it was naturalto draw from the briefly worded telegrams and letters was that those-who received them were being given an opportunity to return on-conditionswhich were well understood.The same considerationsapply to those who received their invitation by telephone or personalvisit.That the employees had been given to understand that the respond-ent was not taking back all employees without questionis seen inthe testimony of Myra Wuepper, who is now working at the plant,and who testified for the Board under subpena. She stated thatwhen she decided to try to go back she doubted that she would beallowed to return to work, since she had applied for membershipin the U. A. W., and that she therefore went to see her superior,Lansdale, to see whether she could return.Lansdale and several%other officials of the respondent received her assurance that she wouldjoin the other union before returning to work.Finally there is thefact already mentioned, which was testified to by witnesses appear-ing for the respondent and the intervenors, that as soon as they ap-peared for work, they were informed that the plant was operatingunder a closed-shop contract.Willingness to reinstate employees only on the conditions above de-scribed, conditions which the respondent had no right to attach, isequivalent to absolute refusal to reinstate.21,With respect to viola-tions of the Act and the remedy therefor, all of the employees in2^,Mallei of Carlisle Lumbei CompanyandLumber & Sawmill Workers' Union,Local2511.Onalaska,1Vashington,and _49socnated Employees of Onalaska,Inc, Intervenor,2N L It B 248; 94 Fed (2d) 138, (subnom National Labor Relations Board v.Cal lisle Lumbe) Company)C. C. A , Ninth Circuit,petition for enforcement of the Board'sorder granted. 436NATIONAL LABOR RELATIONS BOARDquestion, whether or not they received a conditional offer of rein--statement, stand on the same footing.Many of the employees testified that they would not return towork unless the respondent recognized and bargained with the-U. A. W. This appears to have been the position adopted by theU. A. W. in maintaining its picket line, although some of the em-ployees testified that they were willing to return if they could remainmembers of the U. A. W. In view of the respondent's announced posi-tion with regard to the return of its employees to work, it is notnecessary to consider the effect of this attitude on the part of the men.The following employees received requests by letter or telegramthat they return to work :William CambraBlanche TriplettWillard Eugene CoxLeonard WhaleyTony DiasThe following employees were asked to return by some methodother than a telegram or letter :Leon M. BromleyGeorge Vincent ParaspoloGertrude DeichlerGrace RothMarie LichySophie ShubinHarold MerrittThe following employees were never asked to return to work :Buena ArdingerJoe CamaraFlorence CambraMarian Dickman'Roy S. DickmanRuby EllingRose FereiraDorothy FernandezRay H. GivanDavid LaGroneErma JacobsenEleanor JohnsonWilfred Ernest KettleJoseph J. KleinerJoseph Paul KreigWm. J. MacFarlandBernice MeyersJames T. SanchezRobert R. SchmidtVera Leona TidwellAs to the following employees, there is no evidence that they were-ever asked to return to work :Geraldine BrimLucille BronsonHilda CardozaRoy A. ChristieMarie F. FreitasAlbert GreenhalghFrank J. HarmonMary HughesDorothy KirilovStella KiseloffVelma MalfattiDorothy Mitchell DECISIONSAND ORDERSHollis NicholsGilbert PaulaRobert James PingReginald PriceGarnett Dorothy RoseEvelyn SevereMartin J.ShubinViolet StagnaroIrene StephensEldon M. TennisJack TownsendFred G. Turner437Two of the employees above named, Joseph Paul Kreig and FredG. Turner, have obtained regular and substantially equivalent em-ployment elsewhere since the date of the lock-out.As to four otheremployees, some question was raised as to whether they had pro-cured such employment.Leon M. Bromley, at the time of the hear-ing,was working part time as a relief gateman for a railroadcompany.He desires to return to work for the respondent and con-siders his present job temporary.Wilfred Ernest Kettle, at the timeof the hearing was working in a stationery store at a salary lowerthan his wages at the respondent's plant.He wants to have his oldjob back.Wm. J. MacFarland has a job repairing machinery, whichhe considers temporary.He does not earn as much as he earned whileworking for the respondent, and he desires to return to his formerposition.James T. Sanchez, at the time of the hearing, had a tem-porary job in a butcher shop.He desires to return to work for therespondent.We find that Leon M. Bromley, Wilfred Ernest Kettle,Wm. J. MacFarland, and James T. Sanchez have not procured regu-lar and substantially equivalent employment since February 27,1937.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and have led, and tend to lead, to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYThe respondent will be required to cease and desist from the unfairlabor practices described above.The respondent will in addition beordered to bargain collectively with the U. AW. Since the makingof both of the contracts with the I. A. M. constituted violations ofthe Act, the respondent will be ordered to give no effect to them.The56 employees listed in Appendix A, who were discriminatorily dis-charged, are entitled to reinstatement to their former positions, with-out prejudice to their seniority and other rights and privileges, even 438NATIONAL LABOR RELATIONS BOARDthough this may'require.the dismissal of employees hired since Feb-ruary 27, 1937.The respondent will also be ordered to give to theseemployees back pay from the time of the discharge, February 27,1937, to the date of the offer of reinstatement. In offering reinstate-ment the respondent will be ordered to notify the employees thatthey will not be required to relinquish their affiliation with theU. A. W. or to comply with the terms of the contracts made withthe I. A. M. In all cases in which back pay is awarded,, %ve will, inaccordance with our usual practice, order the deduction of all sumsearned since the discharges which would not have been earned if theemployee had been working for the respondent.VI. THE RULINGS CF THE TRIALEXAMINERCertain of the exceptions of the respondent and the intervenors tothe conduct of the hearing by the Trial Examiner, which have beendismissed by the Board, deserve mention.The Trial Examiner ex-cluded evidence of the use of intimidation and coercion by theU. A. W. after March 1. This evidence was offered for the purposeof showing that those who joined the U. A. W. did so under duress.,Since the U. A. W. had been designated by a majority of the em-ployees in the appropriate bargaining unit on March 1, the dateon which the respondent's refusal to bargain took place, the evidencewas, properly excluded.On June 30, 1937, after the hearing in this case had proceeded formore than a month, the Trial Examiner announced that beginningthe following day, there would be night sessions on weekdays andafternoon sessions on Saturdays.The Board's case had been con-cluded on June 24, and the respondent's case was at that time beingpresented.The respondent concluded the presentation of its evi-dence on June 30, the day that the ruling was made; and the inter-venors concluded two days later, on July 2.The hearing was alsoconcluded on that day in the morning. Thus only one night sessionwas actually held.Nevertheless this action of the Trial Examinerwas assigned as prejudicial error by the respondent and the inter-venors.There is nothing in the record to indicate that this actionof the Trial Examiner was not a proper exercise of his discretion inthe matter of holding the hearing.On the contrary it appears thatthe subject of night sessions had been discussed several times bycounsel, and that counsel for the parties had sufficient warning tomake such arrangements as were necessary to meet whatever burden-the holding of night sessions laid upon them.During the presentation of the Board's case the Trial Examiner-found it necessary to defer the intervenors' right to cross-examine-Witnesses until the end of the Board's case, at which time opportunity DECISIONS AND ORDERS439for such cross-examination was given.This - action is assigned asprejudicial error by the intervenors.The record amply sustainsthe Trial Examiner's ruling that this action was necessary to expeditea hearing that was being unduly prolonged by the conduct and tac-tics of counsel for the intervenors.The cross-examination by thiscounsel which had taken place had covered only the ground alreadycovered in cross-examination by counsel for the respondent.Therecord does not show that the intervenors were prejudiced by theruling.There was attached to the intervenors' exceptions to the Inter-mediate Report an affidavit submitted and sworn to by James F.Galliano, counsel for the intervenors, in which it was alleged that,in a conversation with the Trial Examiner during a recess in thehearing, the latter stated that the ruling discussed above was madebecause counsel's cross-examination "was disrupting" the U. A.W.An affidavit in reply has been filed with the Board, in which theTrial Examiner alleges that lie stated to Galliano that his rulingwas made because counsel's conduct was disrupting the morale of theBoard's witnesses and otherwise interfering with the proper inquiryinto the facts of the case.As noted above, the record in this casesustains the propriety of the Trial Examiner's ruling.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local No. 76, International Association of Machinists, and Produc-tionWorkers Local 1518 are labor organizations within the meaningof Section 2 (5) of the Act.2.The production, maintenance, and shipping employees of Na-tionalMotor Bearing Company, exclusive of supervisory employees,foremen, regular clerical employees, and employees in the tool anddie department, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3.International Union, United Automobile Workers of America,Local No. 76, was on February 27, and at all times thereafter hasbeen, the exclusive representative of all such employees for thepurposes of collective bargaining, within the meaning of Section9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectivelywith International Union, United Automobile Workers of America,Local No. 76, as the exclusive representative of its employees in anappropriate unit, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (5) of theAct.80535-38-29 440NATIONAL LABOR RELATIONS BOARD5.By discriminating in regard to the hire and tenure of employ-ment of the employees listed in Appendix A and thereby discour-aging membership or affiliation with International Union, UnitedAutomobile Workers of America, Local No. 76, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, National Motor Bearing Company, and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Maintaining surveillance of the meetings and activities ofInternational Union, United Automobile Workers of America, Lo-cal No. 76, or any other labor organization of its employees;(c)Discouragingmembership in International Union, UnitedAutomobile Workers of America, Local No. 76, or any other, labororganization of its employees or encouraging membership in Inter-nationalAssociation ofMachinists, or ProductionWorkers Local1518, or any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire or tenure of employ-ment or any term or condition of their employment;(d)Refusing to reinstate any of the employees listed in AppendixA or requiring as a condition to their reinstatement, membershipin International Association of Machinists, or Production WorkersLocal 1518, or any other labor organization of its employees, orabandonment of membership in International Union, United Auto-mobile Workers of America, Local No. 76, or any other labor organ-ization of its employees; DECISIONS AND ORDERS44I.(e)Giving effect to its contracts with International Associationof Machinists or Production Workers Local 1518;(f)Recognizing Production Workers Local 1518 as the exclusiverepresentative of its employees;(g)Refusing to bargain collectively with International Union,United Automobile Workers of America, Local No. 76, as the ex-clusive representative of its production, maintenance, and shippingemployees, exclusive of supervisory employees, foremen, regular cler-ical employees, and employees in the tool and die department, inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to the employees listed in Appendix A immediate andfull reinstatement to their former positions, without prejudice to,their seniority and other rights and privileges, dismissing, if neces-sary, any employees hired by the respondent since February 27, 1937,.to perform the work of such employees;(b)Make whole the employees named in Appendix A for anylosses of pay they have suffered by the respondent's discriminatory,acts, by payment to each of them of a sum of money equal to thatwhich he would normally have earned as wages from February 27,1937, to the date of the respondent's offer of reinstatement, less anyamount earned during that period which he would not have earned.ifworking for the respondent ;(c) Inform the employees listed in Appendix A in writing thatthey are free to join or assist International Union, United Automo-bileWorkers of America, Local No. 76, or any other labor organiza-tion of its employees and that their status as employees of the re-spondent will not be affected by such action on their part;(d)Upon request, bargain collectively with International Union,United Automobile Workers of America, Local No. 76, as the exclu-sive representative of its production, maintenance, and shippingemployees, exclusive of supervisory employees, foremen, regular cler-ical employees, and employees in the tool and die department, inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment;(e)Post notices in conspicuous places in its plant stating (1) thatthe respondent will cease and desist in the manner aforesaid, and(2) that the respondent's employees are free to join or assist anylabor organization; and maintain such notices for a period of at least.thirty (30) consecutive days from the date of posting;(f)Notify the Regional Director for the Twentieth Region in writ-ing within ten (10) days from the date of this Order what steps the,respondent has taken to comply herewith. 442NATIONAL LABOR RELATIONS BOARDAPPENDIX ABuenaArdingerGeraldine BrimLeon M. BromleyLucille BronsonJoe CamaraFlorence CambraWilliam CambraHilda CardozaRoy A. ChristieWillard Eugene CoxGertrude DeichlerTony DiasMarianDickmanRoy S. DickmanRuby EllingRoseFereiraDorothyFernandezMarie F. FreitasRay H. GivanAlbert GreenhalghDavid LaGroneFrank J. HarmonMary Hughes,Erma JacobsenEleanorJohnsonWilfredErnest KettleDorothyKirilovStella KiseloffJoseph J. KleinerJoseph Paul KreigMarie LichyWm. J. MacFarlandVelma MalfattiHarold MerrittBernice MeyersDorothy MitchellHollis NicholsGeorge Vincent ParaspoloGilbert PauloRobert James PingReginald PriceGarnett Dorothy RoseGrace RothJames T. SanchezRobert R. SchmidtEvelyn SevereMartin J. ShubinSophie ShubinViolet StagnaroIrene StephensEldon M. TennisVera Leona TidwellJack TownsendBlanche TriplettFred G. TurnerLeonard Whaley